FILED
                           NOT FOR PUBLICATION                               MAY 12 2011

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30228

              Plaintiff - Appellee,              D.C. No. 3:08-cr-00228-MO-1

  v.
                                                 MEMORANDUM *
OSCAR FRANCISCO MACIAS-
OVALLE,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                        Argued and Submitted May 4, 2011
                                Portland, Oregon

Before:       KOZINSKI, Chief Judge, BEA and IKUTA, Circuit Judges.


       Each of the government’s affidavits contained the full and complete

statement required by 18 U.S.C. § 2518(1)(c). Each affidavit properly

incorporated previous affidavits, see United States v. Garcia-Villalba, 585 F.3d
1223, 1232 (9th Cir. 2009), and provided case-specific explanations for the use,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2

limitations and rejection of various traditional surveillance tactics in the

investigation of specific individuals, see id. at 1229–30. The district court didn’t

abuse its discretion in finding that the wiretaps were necessary. See United States

v. Rivera, 527 F.3d 891, 898 (9th Cir. 2008). Nor has Macias-Ovalle made the

substantial showing necessary to justify an evidentiary hearing under Franks v.

Delaware, 438 U.S. 154 (1978). See id. at 155–56, 171.


      AFFIRMED.